Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Refusal
Restriction/Election
This application discloses the following embodiments:
Embodiment 1 – 1.1-1.4: The claim shows a battery for electric scooters, having a tall cuboid shape with a handle. The top surface of the handle is slanted. There are multiple cuboid element on the underside surface of the handle. There are multiple circular and rectangular elements on the top and front surfaces. There is a notch on the lower portion of the front surface. 
Embodiment 2 – 2: The claim shows a battery for electric scooters, having a tall cuboid shape with a handle. The top surface of the handle is slanted. Only a portion of the left side surface is shown. Additional elements are shown in broken line. **
**The broken line structure obscures the majority of the solid object lines, and the three-dimensional configuration of the front, back, top, bottom, right side and portions of the left side surfaces cannot be determined. As a result, most of the claim is unknown and cannot be assumed to be similar to Embodiment 1. Additionally, the use of the Hauge numbering system implies that there are two claims present in the application. Therefore, the reproductions must be interpreted as two separate Embodiments. 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
The differences in claim scope among the designs of each Group (featuring different three-dimensional configurations of the back, front, top and portions of the left side surfaces of the battery) causes each Group to have significantly different overall appearances, which results in patentably distinct designs.
Restriction is required under 35 USC 121 to one of the patentably distinct groups of designs.  
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive. 
Applicant must cancel any reproductions and corresponding descriptions directed to nonelected groups. 
Should Applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, Applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept. 
Reply Reminder for Restriction Requirements Concerning Figure Numbering
Renumbering of the reproductions in any elected Group is not required. To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and to maintain consistency with the published International Registration, the numbering of the reproductions included in the elected Group should not be changed even if non-elected embodiments are cancelled.
In replying to this Refusal electing a Group for prosecution, Applicant should also consider amending the application to cancel the reproductions and remove the description corresponding to the nonelected Group(s), and to correct inventorship, as appropriate, resulting from such amendment pursuant to 37 CFR 1.48. See MPEP 602.01(c)(1). Applicant should note that correcting inventorship after an Office action on the merits has been given or mailed in the application will require an additional fee pursuant to 37 CFR 1.48(c).
Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA CHRISTENSEN whose telephone number is 571-272-9862. The examiner can normally be reached on Monday-Friday, 8:30am-5pm. Examiner interviews are available via telephone, in-person and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit patentcenter.uspto.gov. Visit uspto.gov/patents/apply/patent-center for more information about Patent Center and uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AC/
Examiner, Art Unit 2912

/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        09/07/2022